Title: To George Washington from Thomas Jefferson, 16 May 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] May. 16. 1793.

Th: Jefferson presents his respects to the President and submits to his approbation a letter to mister Ternant, in conformity

to that to mister Hammond. it has been submitted to the Secretaries of the treasury & War and Attorney General, and corrected by them. if the President approves the letter he asks the favor of him to stick a wafer in it, & the bearer will proceed to deliver that & mister Hammond’s at the same time, as Th: J. thinks they should be. he knows of the arrival of mister Genest, & thinks this letter had better be delivered to mister Ternant before Genest is announced, or several days delay, & a new moulding of the business, might take place. for this reason Th: J. thinking the letter might find the President at table, supposed the importance of the case would justify his desiring it to be opened even in that situation.
